Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03  June 2021 has been entered.	
		
Formal Matters
Applicant's response, filed 03 June 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1, 9, 11, and 19 are currently pending and have been examined.
Claims 1 and 11 have been amended.
Claims 2-8, 10, 12-18, and 20 have been canceled.
Claims 1, 9, 11, and 19 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 09 June 2017 claiming benefit to Foreign Application CN201710433143.5.
Claim Interpretation
Claims 1 and 11 recite taboo relationship. This limitation, read in light of the specification (Detailed Description in ¶ 0053), will be interpreted to mean a potential relationship between two events that cannot exist, i.e “if A then not B”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1, 9, 11, and 19 are drawn to a system or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a system for medical information query in part performing the steps of receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway; wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data; reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node; reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and 
Independent claim 11 recites a method for medical information query in part performing the steps of acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway, wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data, reading a first node corresponding to the first clinical factor in a graphic database; reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node, reading a second node which is directed to by the first directed line segment, and reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway, the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors; the clinical factors comprise at least one of the group consisting of: disease type, drug type, treatment mode, health education, 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites a computer with a processor and a memory storing computer instructions. The specification defines the computer as a generic computing component (Detailed Description in ¶ 00115-17). The use of a computer only recites the computer as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). 
Claims 1 and 11 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-
Claims 1 and 11 recite electronically pushing the medical information corresponding to the query rules read in the graphic database to a user. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites a computer with a processor and a memory storing computer instructions. Claims 1 and 11 recite electronically pushing the medical information corresponding to the query rules read in the graphic database to a user. These additional elements are only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data and the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer 
Claims 1 and 11 recite receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 9 and 19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 1, 9, 11, and 19 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (US Patent App No 2018/0365337)[hereinafter Sexton] in view of Sondhi and Sun, SympGraph: A framework for mining clinical notes through symptom relation graphs, KDD '12: Proceedings of the 18th ACM SIGKDD international conference on Knowledge discovery and data mining (August 2012)[hereinafter Sondhi].
As per claim 1, Sexton teaches the following:
a medical information query system, comprising: a processor and a memory, wherein the memory is configured to store computer instructions; and the processor is configured to load the instructions and execute is taught in the Detailed Description in ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
receiving clinical data and acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0102, ¶ 0118, and in the Figures at fig. 17 reference character 1710 (teaching on matching a clinical factor and a clinical relationship with a clinical data value according to a set of rules);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on the edge ending in a secondary node);
electronically pushing the medical information corresponding to the query rules read in the graphic database to a user, wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Summary in ¶ 0014 and in the Detailed Description in ¶ 0089 (teaching on returning the output of the model - i.e. returning the clinical data of the secondary node to a user);
the nodes represent a plurality of clinical factors, and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 0185, ¶ 0315, and in the Figures at fig. 17 reference character 1710 (teaching on applying the clinical data to the query rules in a graphical model utilizing nodes and edges);
the clinical factors comprise at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom; and is taught in the 
the clinical relationships comprise at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148 and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
Sexton fails to tech the following limitation of claim 1. Sondhi, however, does teach the following:	
reading a first node corresponding to the first clinical factor in a graphic database is taught in the § 3. SYMPGRAPH, 3.1 Overview on p. 4 (teaching on a medical graphical model wherein every node represents a clinical factor - here clinical symptoms);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the § 3. SYMPGRAPH, 3.1 Overview on p. 4 (teaching on following the clinical relationship edge); -AND-
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the § 4. STATIC SYMPTOM EXPANSION on p. 5 (teaching on following a random walk rules (treated as synonymous to query rules) to explore and expand an existing set of symptom nodes).
One having ordinary skill in the art at the time the invention was filed would combine the a medical graphical model utilizing nodes and edges of Sexton with the nodes representing clinical factors/data and edges representing clinical relationships of Sondhi with the motivation of “develop[ing] methods for further 
As per claim 9, the combination of Sexton and Sondhi discloses all the limitations of claim 1. Sexton also discloses the following:
the system according to claim 1 wherein the processor is configured to load the instructions and execute: receiving original clinical data before receiving the clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).
As per claim 11, Sexton teaches the following:
a medical information query method, comprising: receiving clinical data is taught in the Detailed Description in ¶ ¶ 0109-112 and in the Summary in ¶ 0012 (teaching on a medical graphical model utilizing nodes and edges on a computer with a processor and memory);
acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
wherein the query rules comprise a first clinical factor and a first clinical relationship which are matched with the clinical data is taught in the Detailed Description in ¶ 0243-245, ¶ 00259 and in the Figures at fig. 17 reference character 1708 (teaching on receiving clinical data and predetermined relationship query rules associated with the data attributes);
reading a second node which is directed to by the first directed line segment, and is taught in the Figures at fig. 17 reference character 1710 (teaching on following the clinical relationship edge);
electronically pushing the medical information corresponding to the query rules read in the graphic database to a user wherein the graphic database comprises a plurality of nodes and directed line segments connected between the nodes which are established according to the systematic rules determined by the clinical pathway is taught in the Figures at fig. 17 reference character 1712 (teaching on returning the clinical data of the secondary node);
the nodes represent a plurality of clinical factors and the directed line segments represent clinical relationships between the clinical factors is taught in the Detailed Description in ¶ 0185, ¶ 0315, and in the Figures at fig. 17 reference character 1710 (teaching on applying the clinical data to the query rules in a graphical model utilizing nodes and edges);
the clinical factors comprise at least one of the group consisting of: disease type, drug type, treatment mode, health education, experimental data and symptom; and is taught in the Detailed Description in ¶ 0243-245 and ¶ 00259 (teaching on the clinical factor being a disease type, a treatment mode, a drug type, and a symptom (here prognosis information, reactions, and clinical outcomes)); -AND-
the clinical relationships comprise at least one of the group consisting of: risk relationship, taboo relationship, affiliation relationship, treatment relationship and attention relationship is taught in the Detailed Description in ¶ 0343, ¶ 0148 and in the Summary in ¶ 0020-22 (teaching on the clinical relationship being an affiliation relationship (here a Person's correlation is used to calculate the correlative association between the two variables)).
Sexton fails to tech the following limitation of claim 11. Sondhi, however, does teach the following:
reading a first node corresponding to the first clinical factor in a graphic database is taught in the § 3. SYMPGRAPH, 3.1 Overview on p. 4 (teaching on a medical graphical model wherein every node represents a clinical factor - here clinical symptoms);
reading a first directed line segment satisfying the first clinical relationship out of directed line segments relevant to the first node is taught in the § 3. SYMPGRAPH, 3.1 Overview on p. 4 (teaching on following the clinical relationship edge); -AND-
reading medical information corresponding to the query rules according to a clinical factor represented by the second node; and is taught in the § 4. STATIC SYMPTOM EXPANSION on p. 5 (teaching on following a random walk rules (treated as synonymous to query rules) to explore and expand an existing set of symptom nodes).
One having ordinary skill in the art at the time the invention was filed would combine the a medical graphical model utilizing nodes and edges of Sexton with the nodes representing clinical factors/data and edges representing clinical relationships of Sondhi with the motivation of “develop[ing] methods for further organization, abstraction, and analysis of the extracted symptoms” (Sondhi in the § 3. SYMPGRAPH on p. 4). 
As per claim 19, the combination of Sexton and Sondhi discloses all the limitations of claim 11. Sexton also discloses the following:
the method according to claim 11, wherein before receiving the clinical data, the method further comprises: receiving original clinical data; and obtaining the clinical data by preprocessing the original clinical data, which is received, according to preprocessing rules is taught in the Detailed Description in ¶ 0102 and ¶ 0116 (teaching on the system receiving raw data and preprocessing the data via a filter to be compatible with the graphical model).


Response to Arguments
Applicant's arguments filed for claims 1, 9, 11, and 19 with respect to 35 USC § 101 have been fully considered but they are not persuasive.
Applicant asserts that aspects of the claimed invention cannot be accomplished via human mental work and therefore the claims should not be directed towards an abstract idea. Under Step 2A, Prong 1 and 2, the limitations of the claim are analyzed under two classifications (1) the abstract idea of the claim and (2) additional elements of the claim. Applicant asserts these features are not abstract ideas performable in the human mind: reading a first node corresponding to the first clinical factor in a graphic database and electronically pushing the medical information… to a user. Examiner disagrees that reading a first node is not a mental process performable by the use of pen and paper. While certain embodiments of the claim language would be too complex to be performed mentally, there is no evidence of such complexity in the particular claim language that would indicate that the tasks performed within the abstract idea could not be practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations  (see MPEP § 2106.04(a)(2)(III)(A) citing SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)). Examiner submits that the abstract idea does not read on the entirety of the inventive concept – specifically on the term “electronically”. However, the use of electronic means for performing the abstract idea is not enough to overcome Step 2A Prong 1 (2019 Revised Patent Subject Matter Eligibility Guidance, 84 FED. REG. 4 (January 7, 2019) at p. 8 footnote 54 further citing  Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316-18 (Fed. Cir. 2016) where the electronic implementation of human activity was not adequate to overcome Step 2A Prong 1). Furthermore, Examiner agrees that electronically pushing the medical information… to a user is not a mental process and is instead analyzed under prong 2 as an additional element to the abstract idea.
Applicant then asserts that the plurality of additional elements, such as "acquiring query rules matched with the clinical data according to systematic rules determined by a clinical pathway," "reading a first node 
Next, Applicant asserts that the graphic database recited in amended independent claim 1 is not a conventional and traditional database and therefore amounts to significantly more than an abstract idea. Examiner disagrees. The consideration under Step 2B is if the additional elements, alone or in combination, 
Finally, Applicant asserts that acquiring query rules matched with the clinical data is performed according to the systematic rules determined by the clinical pathway, so that the acquired query rules include the first clinical factor and the first clinical relationship, and the first clinical factor and the first clinical relationship can be corresponding to one of the nodes and one of the directed line segments included in the graphic database, so that the step of "reading medical information corresponding to the query rules" is highly convenient and efficient, and cannot be achieved by any conventional arts. While the process of the abstract idea may be novel, efficient, or convenient, the consideration under Step 2B is if the additional elements, alone or in combination, are well-understood, routine and conventional in the field – the novelty of the abstract idea is not considered relevant under the Step 2B analysis. Here, the step of "reading medical information corresponding to the query rules" is considered part of the abstract idea and therefore not a consideration under Step 2B.
Applicant’s arguments, filed 03 June 2021 with respect to 35 USC § 103 have been have been fully considered and are persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sondhi, as per the rejection above. Examiner disagrees with Applicant’s assertion that a patient node with edges representing patient similarity is not analogous art with the instant application. The patient node represents the plurality of reported patient data associated with said patient, including one or more clinical factors including symptoms. The edges representing patient similarity, i.e. patient clinical factor similarity. While a rejection under 35 USC Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987)), Examiner has provided Sondhi as an additional reference under the 35 USC 103 rejection with a narrower interpretation of the instant claim language (see MPEP § 2131 wherein the prior art disclosure under 35 USC § 102 must teach every element required by the claim under its broadest reasonable interpretation). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monier et al. (US Patent App No 2016/0063212) teaching on patient feature data extraction for creation of a node edge graph to facilitate intervention ranking in the § Abstract and § Summary in ¶ 0012-13; 
Yuan Ling, Methods and Techniques for Clinical Text Modeling and Analytics, PhD Dissertation – Drexel University (Feb. 2017) teaching on a symptom based node edge graphical model of patient data in the § 4.2 Symp-Med Framework on p. 48-49; - AND-   
Shankar et al. (US Patent App No 2017/0277841) teaching on a natural language processor for extracting clinical data from EHR in the Detailed Description in ¶ 0048 and ¶ 0065 and teaching on representing the clinical data in a node edge graph in the Detailed Description in ¶ 0035.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN LYNN JACKSON whose telephone number is (571)272-5389.  The examiner can normally be reached on Monday-Friday 6:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.J./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626